Citation Nr: 1326848	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a crush injury to the left third, fourth, and fifth fingers, to include a scar.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the April 2010 rating decision, the RO granted service connection for residuals of a crush injury to the fifth finger and assigned a noncompensable evaluation effective from January 27, 2010.  In the June 2010 rating decision, the RO granted service connection for residuals of a crush injury to the left third, fourth, and fifth fingers, to include a scar, and assigned a noncompensable evaluation effective from January 27, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 substantive appeal, the Veteran requested a video conference hearing before the Board, and in April 2013, the RO notified him that he was scheduled for a hearing in June 2013.  The Veteran failed to appear for that proceeding; however, it appears that the April 2013 notice letter was sent to an incorrect mailing address.  In this regard, a December 2012 notation in the claims file shows a new mailing address for the Veteran, and a December 2012 entry in the Veteran's VA outpatient treatment records indicates that his address had changed.  The April 2013 notice letter was sent to an address in effect prior to December 2012.  As such, the Board finds that there is evidence the Veteran may not have received notification for his scheduled hearing.  On remand, the correct address for the Veteran should be verified, and he should then be scheduled for a hearing in accordance with his request.

Accordingly, the case is REMANDED for the following action:

After verifying the correct address for the Veteran, the RO should take appropriate steps in order to schedule him for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


